MEMORANDUM3
The appeal comes to us for review under Ninth Circuit Rule 3-3 as a preliminary injunction appeal. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we dismiss.
The district court denied St. Luke’s Subacute Care Hospital, Inc.’s request for a preliminary injunction seeking to bar the Secretary from withholding payment for services St. Luke’s provided under the Medicare program. After St. Luke’s filed this appeal, the district court dismissed the underlying action, and St. Luke’s has filed a notice of appeal from that dismissal. We “determine questions of mootness in light of the present circumstances where injunctions are involved.” Mitchell v. Dupnik, 75 F.3d 517, 528 (9th Cir.1996) (citing Weinstein v. Bradford, 423 U.S. 147, 148, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975)). Because the facts and circumstances supporting the preliminary injunction application have materially changed, we cannot grant the requested relief. Phillips and Associates Family Law Offices, P.C. [Doe] v. Napolitano, 252 F.3d 1026 (9th Cir.2001) (dismissal of underlying appeal renders district court’s denial of preliminary injunctive relief moot). Accordingly, this appeal is moot. Id.
APPEAL DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.